     Case 2:19-cv-00043-MCE-DB Document 31 Filed 04/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DE VOLKSBANK N.V. fka SNS REGIO                  No. 2:19-cv-0043 MCE DB PS
      BANK N.V.,
12

13                       Plaintiff,                    ORDER
14           v.
15    NICHOLAS GEORGE BECK, an
      individual, and ANGELIQUE
16    VERSCHUUR, an individual,
17                       Defendants.
18
            Defendants Nicholas George Beck and Angelique Verschuur are proceeding in this action
19
     pro se. The matter was referred to a United States Magistrate Judge pursuant to Local Rule
20
     302(c)(21).
21
            On January 28, 2021, the magistrate judge filed findings and recommendations herein
22
     which were served on all parties and which contained notice to all parties that any objections to
23
     the findings and recommendations were to be filed within thirty days after service of the findings
24
     and recommendations. The thirty-day period has expired and plaintiff has filed objections to the
25
     findings and recommendations.
26
            The Court has reviewed the file and finds the findings and recommendations to be
27
     supported by the record and by the magistrate judge’s analysis.
28
                                                       1
     Case 2:19-cv-00043-MCE-DB Document 31 Filed 04/06/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed January 28, 2021 (ECF No. 27) are adopted in
 3   full;
 4           2. Defendants’ July 1, 2020 motion to set aside entry of default (ECF No. 22) is granted;
 5           3. The entries of defendants’ defaults are set aside;
 6           4. Defendants are ordered to file a formal answer to the complaint within 28 days of the
 7   date of this order; and
 8           5. Plaintiff’s March 10, 2020 amended motion for default judgment (ECF No. 15) is
 9   denied without prejudice to renewal.
10           IT IS SO ORDERED.
11   Dated: April 6, 2021
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                        2
